Case 3:18-cv-00667-CHB-CHL Document 52 Filed 02/05/19 Page 1 of 1 PageID #: 679




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                            )
   COMPANY, et al.,                                   )
                                                      )         Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                              )
                                                      )
   v.                                                 )           ORDER OF DISMISSAL OF
                                                      )         DEFENDANT DURO-LAST, INC.,
   PEAK CONSTRUCTION, INC., et al.,                   )            WITHOUT PREJUDICE
                                                      )
             Defendants.                              )

                                         ***    ***       ***    ***
        This matter is before the Court on Plaintiffs’ and Defendant Duro-Last, Inc.’s, Agreed

 Order of Partial Dismissal of Defendant Duro-Last, Inc. [R. 43]. Having reviewed the Agreed

 Order, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Plaintiffs’ claims against Defendant Duro-Last, Inc. are VOLUNTARILY

 DISMISSED WITHOUT PREJUDICE. Duro-Last, Inc., has agreed to be bound by the final

 ruling of this Court as it relates to coverage for Peak Construction, Inc.



                   February 5, 2019




 cc:    Counsel of Record




                                                 -1-
